NUMBER 13-19-00078-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                              IN RE YASEMIN TURAN


                       On Petition for Writ of Mandamus.


                                        ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

       Relator Yasemin Turan filed a petition for writ of mandamus and request for

emergency relief in the above cause on February 20, 2019.          Through this original

proceeding, relator seeks to compel the trial court to vacate its temporary orders

pertaining to grandparent access and visitation to and dismiss the underlying case. See

TEX. FAM. CODE ANN. § 153.433 (West, Westlaw through 2017 1st C.S.). Relator requests

that we stay the trial court’s temporary orders and the underlying trial court proceedings

pending resolution of this original proceeding.
       The Court, having examined and fully considered the request for emergency relief,

is of the opinion that the request should be carried with the case. Accordingly, the request

for emergency relief is carried with the case pending further order of this Court, or until

the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified,

an order granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Norma Sonia Castaneda and

Robert Castaneda, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus and the request for temporary

relief on or before the expiration of seven days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the
21st day of February, 2019.




                                              2